DETAILED ACTION
1.	This Office Action is in response to Applicant’s Remarks filed on 06/13/2022. Claims 1-4, 10-13, and 20-24 are pending. Claims 6-9 and 14-19 were previously withdrawn from consideration. None of the claims are currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The provisional rejection of claims 1-4, 10-13, 20-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-14 of copending Application No. 16/096,531 is withdrawn in view of Applicant’s abandonment of the copending; the Abandonment is dated 01/18/2022.

4.	Claims 1-4, 10-13, and 20-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2012/0014859 A1) for the reasons set forth in the Non-Final Rejection dated 12/22/2021.


Response to Amendment/Arguments
5.	The Third Declaration of Gregory Schmidt under 37 CFR 1.132 filed 06/13/2022 is insufficient to overcome the rejection of claims 1-4, 10-13, and 20-24 based upon Honda et al. (US 2012/0014859 A1) as set forth in the last Office action because: 
First, no experimental, objective evidence has been provided that compares the bis(fluorosulfonyl)imide salt in Honda with the one presently claimed, for instance a table showing comparative data. Second, the pending claims are composition ones and “pH adjusting” is a process condition. See MPEP 2113 and Declaration ¶14. 
Third, the Declaration writes in ¶12 that “salts disclosed by Honda may possess a high concentration of acetic acid” and “resulting aqueous solutions, due to the presence of acetic acid, are expected to fall outside the pH range of 4-8” and in ¶16 “thus potentially increasing the amount of H+ ions”. The underlined terms are predictive and not absolute, so cannot be considered to be a persuasive showing of unexpected results for patentability. Further, there is nothing within the pending claims that excludes acetic acid from the salt (note the “comprising” transitional phrase). The Office does not have the facilities to determine that the salt in Honda, even with additional acetic acid, would not have a pH within the claimed range of 4-8.
	In conclusion, the statements in the Third Declaration are not commensurate in scope with the pending claims, which are drawn simply to a “pH adjusted salt composition” [as opposed to a battery or methods in the non-elected claims]. 
Applicant's Remarks filed 06/13/2022, which argue the same features and repeat the same statements made in the Declaration, have been fully considered but they are also not persuasive. 
For at least the reasons described above, the current listing of claims is not patentable or unobvious over the cited prior art and the claim rejections are maintained. Emphasis above was added by the Examiner.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 13, 2022